DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters:

Claim Objections

Claims 3, 4, 8 and 9 are objected to as being lack of proper antecedent basis because “the lift arm” (claims 3 and 4, line 2) and “the cam follower” (claim 8, line 2) lack proper antecedent basis.  Appropriate correction is required. 

REASONS FOR ALLOWANCE

The primary reason for allowance claims 1 and 7 is that the prior art of record does not teach a retainer or a retainer assembly having a transition arm having a lift tab or a lift arm fixed to a cam shaft, a pinch arm pivotably engaged with the transition arm, the pinch arm movable between an engaged position and a stowed position and having a pinching member disposed on a pinching end of the pinch arm, wherein the transition arm is to move the pinch arm from the engaged position to the stowed position.  
The primary reason for allowance claim 11 is that the prior art of record does not teach an imaging device having  a media door enclosing a media compartment, a cam shaft extending 
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuratani et al., Iwata, Benson and Fujiwara et al. disclose art in a retainer having a transition arm, a pinch arm pivotably engaged with the transition arm, the pinch arm movable between an engaged position and a stowed position and having a pinching member which is a roller disposed on a pinching end of the pinch arm, but do not disclose the transition arm having a lift tab or a lift arm fixed to a cam shaft so as to move the pinch arm between an engaged position and a stowed position.  
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853